DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. Applicant’s arguments and amendments filed on 5/23/2022 have been entered.
2. Claims 1 and 18-26 have been amended.
3. Claim 27 is new.
4. Claim 14 has been cancelled and its amendment has been incorporated into claim 1.
5. The 102 and 103 rejections are withdrawn in view of Applicants amendment to claim 1.
6. Claims 1-13 and 15-27 are examined in the instant application.

Claim Objections
Claim 2 is objected to because of the following informalities:  claim 2 is not grammatically correct. The word “were” in line 1 should be replaced with the word “are”. See claim 3 for example.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 18-27 are unclear. Claims 18-27 each recite the phrase “wherein the one or more agents comprise, consist of, or consist essentially of…..”, however it is not clear what the metes and bounds are of which agents are used in the claimed method. The claims could comprise just one agent or consist of all of the agents since the terms comprise and consist are of different scope as set forth in the MPEP (see MPEP 2111.03 and 2173.05(h)). Thus, the metes and bounds of claims 18-27 is unclear to which agent or agents is required to practice the method of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (US 2015/0368667 A1, published 12/24/2015) in view of Takeuchi et al. (US 2012/0301963 A1).
Claim Interpretation: claim 1 recites the term “arginate bubbles” and regarding bubbles the specification recites the term “arginate bubbles” in parag. 13 and the term “alginate bubbles” in parag. 60. However it is interpreted that the alginate hydrogel taught by Takeuchi below encompasses an arginate bubble since it is made with arginate and is produced as a three-dimensional structure.

	Regarding claims 1-4, Evans et al. teach a method of treating Type 1, Type 2, pre-diabetes or diabetes related conditions using insulin producing cells differentiated from non-insulin producing cells (embryonic stem cells) using WNT3a (parags. 4, 15, 18 and 116).
	Regarding claims 5-8, Evans teaches that the cells can be autologous or heterologous (aka allogeneic) and be obtained from the patient to be treated or another individual (parag. 135).
	Regarding claim 9, Evans teaches that children and young adults are most often diagnosed with diabetes (parag. 3). Further, Evans uses the term “subject” in parag. 135, which could encompass any age of the individual (see also parag. 131).
	Regarding claim 10, Evans teaches that the cells can be administered via injection (parag. 133).
	Regarding claims 11 and 13, Evans teaches that the cells can be encapsulated (i.e a Theracyte device) (parag. 103).
	Regarding claim 15, Evans teaches that the cells can be administered more than once (parag. 117).
	Regarding claim 16, Evans teaches that an exogenous gene can be expressed in the cell (parags. 30 and 135).
	
	Evans does not teach:
	(i) an arginate bubble.

	(i) Regarding an arginate bubble, Takeuchi et al. teach the construction of an alginate hydrogel by teaching “The alginate hydrogel fiber was prepared by using 1.5% w/v sodium arginate (flow rate, Qinner=9 μl/min) as the inner fluid and a 780 mM calcium chloride
solution (Qsheath =0.2 to 1.0 ml/min) as the outer fluid (FIG. 6).”
	Takeuchi continues to teach that arginate can be used for construction of an external shell (parag. 61). Thus it is interpreted that Takeuchi teaches the construction of an arginate bubble claimed.
	Takeuchi continues to teach that their alginate hydrogel can comprise cells such as 3T3 fibroblasts and Hela cells (parags. 23 and 91). 
	Takeuchi continues that their alginate hydrogel has superior mechanical strength (parags. 18 and 76).
	Thus at the time of filing the ordinary artisan would have found it prima facie obvious to combine the teachings of Evans regarding a method of treating an individual with encapsulated insulin expressing cells with the teachings of Takeuchi who teaches a superior arginate bubble for cell delivery to arrive at the claimed invention. 
	One of ordinary skill in the art would have been motivated to use the arginate bubble of Takeuchi to encapsulate the cells of Evans since Takeuchi teaches that their arginate bubbles have superior mechanical strength.
	There would have been a reasonable expectation of success that the insulin expressing cells of Evans could be encapsulated with the arginate bubble of Takeuchi since Takeuchi teaches encapsulating 3T3 fibroblasts and Hela cells.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (US 2015/0368667 A1, published 12/24/2015) in view of Takeuchi et al. (US 2012/0301963 A1) as applied to claims 1-11, 13, 15 and 16 above, and further in view of Pepper et al. (2013, Clinical and Developmental Immunology, Article ID 352315, pgs. 1-13).
Evans and Takeuchi are relied upon above in teaching a method of treating diabetes with encapsulated insulin expressing cells.
Regarding routes of administration, Evans teaches that cells can be delivered to a targeted tissue (i.e. pancreas) directly or by using a canula (parag. 103). 
Specifically, Evans teaches:
“Compositions comprising an ERRgamma expressing beta-like cell of the invention or their progenitors/descendants can be provided systemically or directly to a subject for the treatment or prevention of type 1 diabetes, type 2 diabetes, pre-diabetes, and the treatment of other metabolic diseases or disorders associated with a deficiency in beta cell number (e.g., a reduction in the number of pancreatic cells) or an insufficient level of beta cell biological activity (e.g., a deficiency in glucose-stimulated insulin secretion, a deficiency in insulin production). In one embodiment, cells of the invention are directly injected into an organ of interest ( e.g., pancreas).
Alternatively, compositions comprising beta-like cells of the invention are provided indirectly to the organ of interest, for example, by administration into the circulatory system (e.g., the pancreatic vasculature).” (parag. 133 lines 1-15).

	Evans does not teach:
	(i) injecting cells into the portal vein.

	(i) Regarding injecting into the portal vein, Pepper et al. teach:
“In a small study of 5 rats per group, they compared intraportal islet implantation with intraperitoneal implantation and found that diabetes was reversed only when islets were implanted into the portal vein (Figure 1). This study had profound impact on the translational development of clinical islet transplantation, where almost universally islets have been implanted into the hepatic portal vein in over 1,085 islet transplant patients, according to the most recent report of the Collaborative Islet Transplant Registry [59]. Where other sites have been attempted in patients, these have as yet never rendered patients insulin independent.” (pg. 5 col. 2 parag. 3 lines 3-13).

    PNG
    media_image1.png
    419
    493
    media_image1.png
    Greyscale

	Thus at the time of filing the ordinary artisan would have found it prima facie obvious to combine the teachings of Evan and Takeuchi regarding indirect routes of administration of beta cells into the circulatory system with the teachings of Pepper regarding the advantages of delivery beta cells into the portal vein to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such a combination since Pepper teaches that the portal vein (part of the circulatory system) is an optimum route of administration for the treatment of diabetes using transplanted islets (comprising beta cells).
	There would have been a reasonable expectation of success that the method of treating diabetes of Evans could use the portal vein to deliver beta cells, since Pepper teaches that the portal vein can successfully be used for the delivery of islet cell transplants for the treatment of diabetes.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.
	

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (US 2015/0368667 A1, published 12/24/2015) in view of Takeuchi et al. (US 2012/0301963 A1) as applied to claims 1-11, 13, 15 and 16 above, and further in view of Johannesson et al. (2015, The EMBO J., Vol. 34(7), pgs. 841-855).
Evans and Takeuchi are relied upon above in teaching a method of treating diabetes with encapsulated insulin expressing cells.
Regarding claim 16, Evans teaches that an exogenous gene can be expressed in the cell (parags. 30 and 135).

	Evans does not teach:
	(i) modifying cell surface receptors.

	(i) Regarding modifying cell surface receptors of a beta cell, Johannesson et al. teach:
“As an alternative to the systemic modification of the immune system, immunological protection may be more readily achieved locally by modifying antigenic properties of the beta cells.” (pg. 849 col. 2 parag. 1 lines 1-3), and
“Several reports show that genetic manipulation can be used to reduce the immunological vulnerability of cells. For instance, it has been shown that zinc finger-mediated disruption of human leukocyte antigen A (HLA-A) locus reduces the immunogenicity of various cell types toward cytotoxic lymphocytes (CTLs).” (pg. 849 col. 2 parag. 1 lines 11-16).

	Thus at the time of filing the ordinary artisan would have found it prima facie obvious to combine the teachings of Evan and Takeuchi regarding indirect routes of administration of beta cells into the circulatory system with the teachings of Johannesson regarding altering the antigenicity of beta cells to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such a combination since Johannesson teaches that genetic manipulation of beta cells can reduce their immunological vulnerability.
	There would have been a reasonable expectation of success that the cell surface receptors on the beta cell of Evans could be genetically modified to avoid immune system surveillance since Johannesson teaches that genetic modification of HLA-A reduces the immunogenicity of various cell types.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID A MONTANARI/            Examiner, Art Unit 1632